DETAILED ACTION
This office action is in response to claims filed 14 August 2020.
Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
The Examiner encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization should prosecution of the application require email communication in the future. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resource selection unit” and “ virtual machine setting file operation unit” in claim 6, “resource extraction unit” in claims 7, and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, recited as software units executed by a CPU and memory of the virtual resource management apparatus (Specification, [0048]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. Pub. No.: US 2010/0223622 A1 (hereafter Anand), in view of Blythe et al. Pub. No.: US 2012/0233609 A1 (hereafter Blythe).

Regarding claim 1, Anand teaches the invention substantially as claimed, including:
A non-transitory computer readable medium ([0037] The operating system and partition manager disclosed herein may be distributed as an article of manufacture in a variety of forms, and the claims extend to all suitable types of computer-readable media) storing a virtual resource allocation program including instructions that cause computers to perform operations comprising:
allocating a first physical central processing unit (CPU) ([0028] FIG. 1 shows a sample prior art node 100 in a NUMA-topology computer system. The specific node 100 in FIG. 1 includes a processor chip 102 (i.e., a node represents a physical processor, or “CPU”)) to a virtual CPU ([0046] Each virtual processor (i.e., virtual “CPU”) includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor)) of a virtual machine ([0031] Each logical partition (i.e., “virtual machine”) also includes virtual processors) implemented on a server (Fig. 3, Computer system 300 (i.e., “server” implementing the logical partitions 310A, 310B, and 310C)), by an Infrastructure as a Service (IaaS) base ([0004] The Power Systems computer system developed by IBM is an example of a computer system that supports logical partitioning (i.e., IBM’s power systems computer system is an example of an IaaS system, )) […]
selecting a second physical CPU […] and pinning the second physical CPU to each virtual CPU of the virtual machine ([0049] If there is no physical processor available that corresponds to the home node parameter (step 1320=NO), but a physical processor outside of the home node but within the node group is available (step 1340=YES), the partition manager runs the virtual processor on a physical processor outside of the home node with within the node group (step 1350). If there is no physical processor outside of the home node but within the node group that is available (step 1340-NO), the partition manager runs the virtual processor on a physical processor corresponding to the home node parameter in the virtual processor (step 1360), which is a physical processor on a node different than the home node parameter for the task (i.e., another physical processor node of the node group is assigned, or “pinned” to the virtual processor in the logical partition in addition to the allocated home node). [0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is associated with, and therefore capable of being “pinned” to every virtual processor of logical partitions B and C in the manner described above in [0049])).

While Anand teaches allocating a first and second physical CPU to a virtual CPU, Anand does not explicitly disclose:
allocating a first physical central processing unit (CPU)…and activating the virtual machine;
selecting a second physical CPU satisfying a user requirement after the virtual machine is activated;

However, in analogous art, Blythe teaches:
allocating a first physical central processing unit (CPU)…and activating the virtual machine; selecting a second physical CPU satisfying a user requirement after the virtual machine is activated; ([0054] The CPU selector function starts by assigning the JVM to a single CPU in a first experiment (i.e., in a first iteration). If the resulting CPU utilization is high, a subsequent experimental configuration in a next iteration might add an additional processor to the CPU affinity to determine whether the performance of the application could benefit from additional CPUs being allocated to the JVM (i.e., the single CPU is assigned before the JVM is started, and additional CPUs are assigned after the JVM is started). [0030] Not only a single tunable parameter, but assorted tunable parameters may be adjusted to obtain desired application performance (i.e., desired performance represents a “user requirement” that is satisfied by adding the additional processor. In other words, the additional processor satisfies the user requirement by enabling a desired performance to be met)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Blythe’s teaching of allocating a first CPU, activating a virtual machine, and allocating additional CPUs after the activation to satisfy a performance requirement, with Anand’s allocation technique, to realize, with a reasonable expectation of success, a system that allocates first and second CPUs to a virtual CPU, as in Anand, where the first CPU is allocated before a virtual machine is started, and the second CPU is allocated after the virtual machine is started. A person of ordinary skill would have been motivated to make this combination to tune parameters to obtain a desired application performance (Blythe [0030]).

Regarding claim 4, Anand further teaches:
causing the computer to further perform the operations comprising:
extracting physical CPUs which are not exclusive ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node)) and are capable of performing a plurality of services ([0031] After a task is dispatched to a virtual processor, the partition manager 350 finds a suitable physical processor to run the virtual processor (i.e., physical processors are capable of performing a plurality of tasks, or “services” by running the associated virtual processors)); and selecting the second physical CPU from the extracted physical CPUs which are not exclusive ([0049] If there is no physical processor available that corresponds to the home node parameter (step 1320=NO), but a physical processor outside of the home node but within the node group is available (step 1340=YES), the partition manager runs the virtual processor on a physical processor outside of the home node with within the node group (step 1350). If there is no physical processor outside of the home node but within the node group that is available (step 1340-NO), the partition manager runs the virtual processor on a physical processor corresponding to the home node parameter in the virtual processor (step 1360), which is a physical processor on a node different than the home node parameter for the task (i.e., another physical processor node of the node group is assigned, or “pinned” to the virtual processor in the logical partition in addition to the allocated home node)).

Regarding claim 5, it is a method claim comprising limitations that are similar to those of claim 1, and is therefore rejected for at least the same rationale.

Regarding claims 6 and 7, they are apparatus claims comprising limitations that are similar to those of claims 1, and 4 respectively, and are therefore rejected for at least the same rationale.

Regarding claim 8, Anand further teaches:
wherein the resource extraction unit excludes an exclusive physical CPU that performs a specific service from the selection target of the first physical CPU ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node performing specific tasks for Virtual Processors 330A)). [0046] Each virtual processor includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor, and is selected from the pool of shared physical processor nodes that excludes the exclusive processing node)).

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anand, in view of Blythe, as applied to claim 1 above, and in further view of Tushima et al. Pub. No.: US 2009/0150896 A1 (hereafter Tushima).

Regarding claim 2, Blythe further teaches:
causing the computer to further perform the operations comprising:
selecting the first physical CPU to be allocated in order to activate the virtual machine ([0054] The CPU selector function starts by assigning the JVM to a single CPU in a first experiment (i.e., in a first iteration) (i.e., the first iteration of experiment allocates a physical CPU to run, or “activate” the JVM)).

While Blythe teaches allocating a physical CPU to activate a virtual machine, the combination of Anand and Blythe does not explicitly disclose:
selecting the first physical CPU to be allocated […] in accordance with use states of a plurality of physical CPUs in the server;

However, in analogous art, Tsushima teaches:
selecting the first physical CPU to be allocated […] in accordance with use states of a plurality of physical CPUs in the server ([0074] In Step S3, the virtualization software 300 judges whether or not any of the physical CPUs whose operation state 3411 is "normal" can be allocated the virtual CPU requested by the management console 500. The allocation of the virtual CPU requested by the management console 500 to a physical CPU is judged as executable when a value determined by subtracting the sum of the allocation ratios of virtual CPUs that are allocated to the physical CPU from 100% is equal to or larger than the allocation ratio of the virtual CPU requested to be created. Then, the virtualization software 300 proceeds to Step S4 (i.e., step S4 allocates the physical CPU to the virtual CPU as the “first physical CPU” based on an operation state being normal, the operation state indicating whether the physical CPU is in use, or whether it is in a “sleep state”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tushima’s teaching of allocating a physical CPU to a virtual CPU based on a usage state, with the combination of Anand and Blythe’s teaching of allocating a physical CPU in order to start a virtual machine, to realize, with a reasonable expectation of success, a system that performs an allocation of a virtual CPU of a virtual machine to a physical CPU based on a use state, as in Tushima, to start the virtual machine, as in Blythe. A person of ordinary skill would have been motivated to make this combination so that power consumption can be reduced by controlling an association between virtual CPUs and physical CPUs to optimize the number of physical CPUs that are sleeping (Tushima [0011]).

Regarding claim 3, Anand further teaches:
excluding an exclusive physical CPU that performs a specific service from the selection target of the first physical CPU ([0038] If the partition is a shared logical partition (step 410=NO), the partition manager associates each virtual processor to a pool of physical processors (step 450) (i.e., physical processing nodes are capable of performing a number of services). Thus, for the computer system 300 shown in FIG. 3, each virtual processor in both logical partitions 310B and 310C are associated with the pool of processors in nodes 100B, 100C, and 100D (i.e., each processing node in the pool of processing nodes is a shared node, meaning it is “not exclusive” to a particular virtual processor (see, in contrast, Node A, in Fig. 3, which is an exclusive, or dedicated processing node performing specific tasks for Virtual Processors 330A)). [0046] Each virtual processor includes two parameters, as shown in virtual processor X 1100 shown in FIG. 11. The first is a home node parameter 1110 that is assigned by the partition manager to relate a virtual processor to a particular node in the hardware. (i.e., the home-node represents a “first” physical processor that corresponds, or is “allocated” to a virtual processor, and is selected from the pool of shared physical processor nodes that excludes the exclusive processing node)).

	Tushima further teaches:
setting a physical CPU that does not perform a service ([0076] In Step S6, which is reached when Step S2 finds no physical CPU whose operation state 3411 is “normal” and that can be allocated a new virtual CPU, the virtual CPU-physical CPU allocation table 341 is searched for a physical CPU whose operation state 3411 is “sleep”. When there is a physical CPU whose operation state 3411 is “sleep”, the virtualization software 300 proceeds to Step S7, in which this physical CPU is activated after changing the operation state 3411 of this physical CPU “normal”. The virtualization software 300 selects the activated physical CPU as the physical CPU to which the requested virtual CPU is to be allocated (i.e., a physical CPU that is in a sleep state, meaning it is not performing any tasks, or services, is a potential target for allocation to a created virtual CPU)) and a physical CPU that simultaneously performs a plurality of services as selection targets of the first physical CPU ([0074] The allocation of the virtual CPU requested by the management console 500 to a physical CPU is judged as executable when a value determined by subtracting the sum of the allocation ratios of virtual CPUs that are allocated to the physical CPU from 100% is equal to or larger than the allocation ratio of the virtual CPU requested to be created (i.e., a physical CPU performing (plural) tasks of other virtual CPUs is a target for allocation to the created virtual CPU when the physical CPU has the capacity to execute the task of the created virtual CPU)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahuja et al. Pub. No.: US 2009/0037911 A1 discloses physical processors assigned exclusively to virtual processors of a first LPAR, and other physical processors that are shared by other LPARs through pooled virtual processors.
Corrie et al. Pub. No.: US 2013/0167147 A1 discloses a virtual machine that, upon boot up, launches a management agent that handshakes with an appliance controller that monitors server resources, and determines whether to allocate additional or fewer resources o for execution of an application.
Matsumoto Pub. No.: US 2017/0286152 A1 discloses a physical CPU being occupied by a given virtual CPU when the physical CPU operates in an exclusive CPU mode, and sharing another physical CPU between virtual CPUs when the other physical CPU operates in a shared mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195